Case 2:20-cv-00344-JRG Document 57 Filed 07/21/21 Page 1 of 16 PageID #: 1903




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


    LITEPANELS, LTD. and VITEC
    PRODUCTION SOLUTIONS, INC.,
    formerly known as VITEC VIDEOCOM,
    INC.,
                     Plaintiffs,
                                                              Case No. 2:20-cv-00344-JRG
             v.

    FLOLIGHT, LLC,,
                     Defendant.



           CLAIM CONSTRUCTION MEMORANDUM OPINION AND ORDER

      Before the Court are three claim construction briefs submitted by Litepanels, Ltd. and Vitec

Production Solutions, Inc. (collectively “Plaintiffs”) and three claim construction briefs submitted

by Flolight, LLC (“Defendant”). Plaintiffs submit an opening brief (Dkt. No. 43, filed on June 7,

2021), 1 a responsive brief (Dkt. No. 49, filed on June 22, 2021), and a reply brief (Dkt. No. 53,

filed on July 6, 2021). Defendant submits an opening brief (Dkt. No. 42, filed on June 7, 2021), a

responsive brief (Dkt. No. 47, filed on June 21, 2021), and a reply brief (Dkt. No. 52, filed on July

6, 2021). The Court held a hearing on the issues of claim construction and claim definiteness on

July 19, 2021. Having considered the arguments and evidence presented by the parties at the

hearing and in their briefing, the Court issues this Order.




1
  Citations to the parties’ filings are to the filing’s number in the docket (Dkt. No.) and pin cites
are to the page numbers assigned through ECF.
                                                  1
Case 2:20-cv-00344-JRG Document 57 Filed 07/21/21 Page 2 of 16 PageID #: 1904




                                                     Table of Contents

I.     BACKGROUND ............................................................................................................... 3
II.    LEGAL PRINCIPLES ..................................................................................................... 4
       A.        Claim Construction ................................................................................................. 4
       B.        Departing from the Ordinary Meaning of a Claim Term ........................................ 7
III.   AGREED CONSTRUCTIONS ....................................................................................... 8
IV.    CONSTRUCTION OF DISPUTED TERMS ................................................................. 8
       A.        “frame”.................................................................................................................... 8
       B.        “frame having a front,” “light elements disposed on the front of the
                 frame,” “portable frame having a front,” and “light elements disposed on
                 the front surface of the frame” .............................................................................. 11
V.     CONCLUSION ............................................................................................................... 16




                                                                   2
Case 2:20-cv-00344-JRG Document 57 Filed 07/21/21 Page 3 of 16 PageID #: 1905




I.      BACKGROUND

     Plaintiffs allege infringement of U.S. Patent No. 7,792,022 (the “’022 Patent”). The ’022

Patent is entitled Stand-Mounted Light Panel for Natural Illumination in Film, Television or Video.

Through a series of continuation and continuation-in-part applications, the patent lists an earliest

priority claim to an application filed on September 7, 2001.

     In general, the Asserted Patents are directed to technology for a lighting apparatus as can be

used, e.g., in illuminating subjects for image capture by a camera.

     The abstract of the ’022 Patent provides as follows:

        A lighting apparatus comprises a light panel having a panel frame, and a plurality
        of LEDs or other light elements secured to the panel frame. A self-contained battery
        unit securably attaches to the outside of the panel frame. The light panel may have
        a dimmer switch, and may also be capable of receiving power from a source other
        than the self-contained battery unit. The lighting apparatus can be mounted to a
        camera or a stand through adapters. Diffusion lenses or color gels can be integrated
        with or detachable from the light panel. The lighting apparatus may conveniently
        be provided in the form of a kit, with one or more of a light panel, self-contained
        battery unit, compact stand, connecting cable(s), adapter(s), lenses or color gels,
        and so on, provided in a single package.

     Claims 1 and 50 of the ’022 Patent, the two independent claims of the patent, recite as follows

(with terms in dispute emphasized):

          1. An apparatus for illuminating a subject for film, photography or video, the
         apparatus comprising:
          a frame having a front;
          a plurality of semiconductor light elements disposed on the front of the frame
            and configured to provide a continuous source of illumination, said
            semiconductor light elements having a color temperature suitable for image
            capture, at least one of said semiconductor light elements individually
            emitting light in a daylight color temperature range or a tungsten color
            temperature range; and
          a dimmer whereby an illumination intensity of said semiconductor light
            elements may be user adjusted;
          wherein said frame is adapted for being mounted to and readily disengaged
            from a stand.

          50. An apparatus for illuminating a subject for film, photography or video, the
         apparatus comprising:

                                                 3
Case 2:20-cv-00344-JRG Document 57 Filed 07/21/21 Page 4 of 16 PageID #: 1906




              a portable frame having a front surface;
              a plurality of semiconductor light elements disposed on the front surface of
                the frame and configured to provide a continuous source of illumination, said
                semiconductor light elements having a color temperature suitable for image
                capture, at least half of said semiconductor light elements individually
                emitting light over a daylight color spectrum or a tungsten color spectrum;
                and
              a dimmer whereby an illumination intensity of said semiconductor light
                elements may be user adjusted by modifying an electrical current to said
                semiconductor light elements;
              wherein said frame comprises a receptor for detachably mounting to a
                stationary object or surface, whereby the frame may be swiveled and/or tilted.

II.      LEGAL PRINCIPLES

         A.       Claim Construction

      “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc.,

381 F.3d 1111, 1115 (Fed. Cir. 2004)). To determine the meaning of the claims, courts start by

considering the intrinsic evidence. Id. at 1313; C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d

858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Group, Inc., 262 F.3d

1258, 1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the

specification, and the prosecution history. Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d at

861. The general rule—subject to certain specific exceptions discussed infra—is that each claim

term is construed according to its ordinary and accustomed meaning as understood by one of

ordinary skill in the art at the time of the invention in the context of the patent. Phillips, 415 F.3d

at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003); Azure

Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed. Cir. 2014) (“There is a heavy presumption

that claim terms carry their accustomed meaning in the relevant community at the relevant time.”)

(vacated on other grounds).


                                                    4
Case 2:20-cv-00344-JRG Document 57 Filed 07/21/21 Page 5 of 16 PageID #: 1907




     “The claim construction inquiry … begins and ends in all cases with the actual words of the

claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998). “[I]n

all aspects of claim construction, ‘the name of the game is the claim.’” Apple Inc. v. Motorola,

Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co., 150 F.3d 1362, 1369 (Fed.

Cir. 1998)). First, a term’s context in the asserted claim can be instructive. Phillips, 415 F.3d at

1314. Other asserted or unasserted claims can also aid in determining the claim’s meaning, because

claim terms are typically used consistently throughout the patent. Id. Differences among the claim

terms can also assist in understanding a term’s meaning. Id. For example, when a dependent claim

adds a limitation to an independent claim, it is presumed that the independent claim does not

include the limitation. Id. at 1314–15.

    “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)). “[T]he

specification ‘is always highly relevant to the claim construction analysis. Usually, it is dispositive;

it is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am. Corp.,

299 F.3d 1313, 1325 (Fed. Cir. 2002). But, “‘[a]lthough the specification may aid the court in

interpreting the meaning of disputed claim language, particular embodiments and examples

appearing in the specification will not generally be read into the claims.’” Comark Commc’ns, Inc.

v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced Micro-

Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); see also Phillips, 415 F.3d at 1323. “[I]t is

improper to read limitations from a preferred embodiment described in the specification—even if

it is the only embodiment—into the claims absent a clear indication in the intrinsic record that the




                                                   5
Case 2:20-cv-00344-JRG Document 57 Filed 07/21/21 Page 6 of 16 PageID #: 1908




patentee intended the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d

898, 913 (Fed. Cir. 2004).

    The prosecution history is another tool to supply the proper context for claim construction

because, like the specification, the prosecution history provides evidence of how the U.S. Patent

and Trademark Office (“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317.

However, “because the prosecution history represents an ongoing negotiation between the PTO

and the applicant, rather than the final product of that negotiation, it often lacks the clarity of the

specification and thus is less useful for claim construction purposes.” Id. at 1318; see also Athletic

Alternatives, Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution

history may be “unhelpful as an interpretive resource”).

    Although extrinsic evidence can also be useful, it is “‘less significant than the intrinsic record

in determining the legally operative meaning of claim language.’” Phillips, 415 F.3d at 1317

(quoting C.R. Bard, Inc., 388 F.3d at 862). Technical dictionaries and treatises may help a court

understand the underlying technology and the way one skilled in the art might use claim terms, but

technical dictionaries and treatises may provide definitions that are too broad or may not be

indicative of how the term is used in the patent. Id. at 1318. Similarly, expert testimony may aid a

court in understanding the underlying technology and determining the meaning of a term in the

pertinent field, but an expert’s conclusory, unsupported assertions as to a term’s definition are not

helpful to a court. Id. Extrinsic evidence is “less reliable than the patent and its prosecution history

in determining how to read claim terms.” Id. The Supreme Court has explained the role of extrinsic

evidence in claim construction:

       In some cases, however, the district court will need to look beyond the patent’s
       intrinsic evidence and to consult extrinsic evidence in order to understand, for
       example, the background science or the meaning of a term in the relevant art during
       the relevant time period. See, e.g., Seymour v. Osborne, 11 Wall. 516, 546 (1871)

                                                   6
Case 2:20-cv-00344-JRG Document 57 Filed 07/21/21 Page 7 of 16 PageID #: 1909




       (a patent may be “so interspersed with technical terms and terms of art that the
       testimony of scientific witnesses is indispensable to a correct understanding of its
       meaning”). In cases where those subsidiary facts are in dispute, courts will need to
       make subsidiary factual findings about that extrinsic evidence. These are the
       “evidentiary underpinnings” of claim construction that we discussed in Markman,
       and this subsidiary factfinding must be reviewed for clear error on appeal.

Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 331–32 (2015).

       B.      Departing from the Ordinary Meaning of a Claim Term

    There are “only two exceptions to [the] general rule” that claim terms are construed according

to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts as his own

lexicographer, or 2) when the patentee disavows the full scope of the claim term either in the

specification or during prosecution.” 2 Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d 1362, 1365

(Fed. Cir. 2014) (quoting Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed.

Cir. 2012)); see also GE Lighting Solutions, LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir.

2014) (“[T]he specification and prosecution history only compel departure from the plain meaning

in two instances: lexicography and disavowal.”). The standards for finding lexicography or

disavowal are “exacting.” GE Lighting Solutions, 750 F.3d at 1309.

    To act as his own lexicographer, the patentee must “clearly set forth a definition of the

disputed claim term,” and “clearly express an intent to define the term.” Id. (quoting Thorner, 669

F.3d at 1365); see also Renishaw, 158 F.3d at 1249. The patentee’s lexicography must appear

“with reasonable clarity, deliberateness, and precision.” Renishaw, 158 F.3d at 1249.

    To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

specification or prosecution history must amount to a “clear and unmistakable” surrender. Cordis



2
 Some cases have characterized other principles of claim construction as “exceptions” to the
general rule, such as the statutory requirement that a means-plus-function term is construed to
cover the corresponding structure disclosed in the specification. See, e.g., CCS Fitness, Inc. v.
Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002).
                                                 7
Case 2:20-cv-00344-JRG Document 57 Filed 07/21/21 Page 8 of 16 PageID #: 1910




Corp. v. Boston Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see also Thorner, 669 F.3d at

1366 (“The patentee may demonstrate intent to deviate from the ordinary and accustomed meaning

of a claim term by including in the specification expressions of manifest exclusion or restriction,

representing a clear disavowal of claim scope.”). “Where an applicant’s statements are amenable

to multiple reasonable interpretations, they cannot be deemed clear and unmistakable.” 3M

Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013).

III.      AGREED CONSTRUCTIONS

        The parties have agreed to constructions set forth in their Joint Claim Construction Chart

Pursuant to Local Patent Rule PR-4-5d (Dkt. No. 54) and in their briefs. Based on the parties’

agreement, the Court hereby adopts the agreed constructions.

IV.       CONSTRUCTION OF DISPUTED TERMS

          A.      “frame”

           Disputed Term 3               Plaintiffs’ Proposed            Defendant’s Proposed
                                            Construction                      Construction
    “frame”                         A supporting structure. The      enclosure adapted for
                                    underlying constructional        mounting circuit boards,
    •   ’022 Patent Claims 1, 50    system or structure that gives   electrical connectors,
                                    shape or strength to an item.    illuminators, diffusers, lenses
                                    A frame can have any shape,      and accessories for adjusting
                                    and may have both interior       direction, quality or intensity
                                    and exterior structural          of emitted light
                                    elements.

                                    In one embodiment, a portion
                                    of the interior body of the
                                    frame may comprise a printed
                                    circuit board.




3
  For all term charts in this order, the claims in which the term is found are listed with the term
but: (1) only the highest-level claim in each dependency chain is listed, and (2) only asserted claims
identified in the parties’ Joint Claim Construction Chart Pursuant to Local Patent Rule PR-4-5d
(Dkt. No. 54) are listed.
                                                  8
Case 2:20-cv-00344-JRG Document 57 Filed 07/21/21 Page 9 of 16 PageID #: 1911




    The Parties’ Positions

    Plaintiffs submit: The term “frame” is used in the ’022 Patent to denote a supporting structure.

This structure is described as supporting lamp elements (e.g., LEDs) and optionally including one

or more circuit boards for mounting of the lamp elements. The frame is not necessarily an

“enclosure,” as Defendant proposes. In fact, enclosing the lamp elements would defeat the primary

intended use of the claimed and described invention, which is to illuminate a subject for a camera.

And there is no description in the patent of the frame enclosing anything. Dkt. No. 43 at 14–19;

Dkt. No. 49 at 6–9; Dkt. No. 53 at 3–7.

    In addition to the claims themselves, Plaintiffs cite the following intrinsic and extrinsic

evidence to support their position: Intrinsic evidence: ’022 Patent figs.35, 47A, 47B, 50A, col.8

ll.16–24, col.18 ll.55–61, col.24 ll.20–38. Extrinsic evidence: Wood Decl. 4 ¶¶ 4–12, 25–26

(Plaintiffs’ Ex. B, Dkt. No. 43-2).

    Defendant submits: The “frame” of the invention is well-described in the ’022 Patent and is a

simple term that does not need an expansive construction. Notably, the patent teaches that a circuit

board “is a separate structure from the frame.” Plaintiffs’ proposed construction generally “does

nothing to further the construction of this otherwise plain term.” Further, it improperly indicates

that a circuit board may be part of the frame. Dkt. No. 42 at 20–26; Dkt. No. 47 at 5–6; Dkt. No.

52 at 4–6.

    In addition to the claims themselves, Defendant cites the following intrinsic evidence to

support its position: ’022 Patent figs.1, 5, 11, 15A–15C, col.8 ll.4–49, col.10 ll.28–34, col.11 ll.9–

34, col.21 ll.53–64, col.24 ll.20–38.




4
 Declaration of Mike Wood in Support of Plaintiffs’ Proposed Construction of Claim Terms and
Elements (May 10, 2021).
                                                  9
Case 2:20-cv-00344-JRG Document 57 Filed 07/21/21 Page 10 of 16 PageID #: 1912




    Analysis

    There appear to be two issues in dispute. First, whether the frame is necessarily an

“enclosure.” It is not. Second, whether the frame is necessarily distinct from any circuit board. It

is not. At the hearing, the parties agreed to the Court’s construction below.

    “Frame” in the ’022 Patent does not necessarily denote an “enclosure.” Rather, the various

frames described in the patent are support structures to which other structure, such as light

elements, may be attached. For example, Figure 11, reproduced here, depicts lamps 1112 mounted

on a frame 1101 without any suggestion of an enclosure. ’022 Patent col.21 ll.53–64. Similarly,

Figure 38B, reproduced here, depicts LEDs 3805 attached to one side of a frame 3802 and heat-

dissipating fins 3812 attached to the other side (the “back” side) of the frame. Id. at col.29 ll.24–

48. Again, there is no suggestion that the frame is designed to enclose anything. Ultimately,

Defendant’s proposed “enclosure” threatens to exclude embodiments.




    The Court also rejects Defendant’s suggestion that a circuit board may not be part of the frame.

Notably, Claim 48 recites the opposite: “The apparatus of claim 45, wherein said frame comprises


                                                 10
Case 2:20-cv-00344-JRG Document 57 Filed 07/21/21 Page 11 of 16 PageID #: 1913




a printed circuit board, and wherein said high output LEDs are disposed on said printed circuit

board.” Id. at col.40 ll.57–59 (emphasis added). And the patent describes embodiments in which

the frame includes a circuit board. See, e.g., id. at col.8 ll.22–24 (“The panel or frame may be

relatively lightweight, and may include one or more circuit boards for direct mounting of the lamp

elements.”); col.11 ll.26–32 (“A corresponding lighting frame portion 1592 (e.g., printed circuit

board), as shown in FIG. 15C, may be adapted to fit securely to the lighting frame portion 1502

(e.g., injected molded poly-carbonate), and may attach thereto by, for example, exterior locking

tabs 1564 and/or interior locking tabs 1567, which are shown in FIGS. 15A and 15B.”); col.24

ll.36–38 (“The interior lighting frame portion may advantageously comprise a printed circuit

board.”).

        Finally, while the Court understands that the recited “frame” serves as a support structure for

other structures and is not limited to any shape, the Court declines to adopt Plaintiffs’ proposed

construction as generally unhelpful to the jury.

        Accordingly, the Court construes “frame” as follows:

                •   “frame” means “supporting structure.”

           B.       “frame having a front,” “light elements disposed on the front of the frame,”
                    “portable frame having a front,” and “light elements disposed on the front
                    surface of the frame”

           Disputed Term                  Plaintiffs’ Proposed           Defendant’s Proposed
                                              Construction                    Construction
    “frame having a front”           frame having more than one       frame having a surface of the
                                     side and that one of these       enclosure nearest the subject
    •   ’022 Patent Claims 1, 50     sides, the front, can be         matter of the illumination
                                     distinguished as the side from
                                     which light is emitted 5




5
 The Court presents its understanding of Plaintiffs’ proposed construction listed in the P.R. 4-5(d)
chart: “frame” + ordinary meaning for “having a front”; the ordinary meaning for “having a front”
                                                   11
Case 2:20-cv-00344-JRG Document 57 Filed 07/21/21 Page 12 of 16 PageID #: 1914




        Disputed Term                  Plaintiffs’ Proposed             Defendant’s Proposed
                                           Construction                     Construction
 “light elements disposed on      semiconductor light elements      semiconductor light elements
 the front of the frame”          mounted on the frame having       mounted on the surface of the
                                  more than one side and that       enclosure closest to the
 •   ’022 Patent Claim 1          one of these sides, the front,    subject matter of the
                                  can be distinguished as the       illumination
                                  side from which light is
                                  emitted 6

 “portable frame having a         portable frame having more        frame having a surface of the
 front”                           than one side and that one of     enclosure closest to the
                                  these sides, the front, can be    subject matter of the
 •   ’022 Patent Claim 50         distinguished as the side from    illumination
                                  which light is emitted 7

 “light elements disposed on      semiconductor light elements      semiconductor light elements
 the front surface of the         mounted on the frame having       mounted on the surface of the
 frame”                           more than one side and that       enclosure closest to the subject
                                  one of these sides, the front,    matter of the illumination
 •   ’022 Patent Claim 50         can be distinguished as the
                                  side from which light is
                                  emitted 8

     Because the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.




should be defined as “having more than one side and that one of these sides, the front, can be
distinguished as the side from which light is emitted.” Dkt. No. 54-1 at 1–2, 3–4.
6
  The Court presents its understanding of Plaintiffs’ proposed construction listed in the P.R. 4-5(d)
chart: “semiconductor light elements mounted on” + ordinary meaning for “the front” + “frame”;
“the front” should be defined as “having more than one side and that one of these sides, the front,
can be distinguished as the side from which light is emitted.” Dkt. No. 54-1 at 2.
7
  The Court presents its understanding of Plaintiffs’ proposed construction listed in the P.R. 4-5(d)
chart: Ordinary meaning for “portable” + “frame” + ordinary meaning for “having a front”; the
ordinary meaning for “having a front” should be defined as “having more than one side and that
one of these sides, the front, can be distinguished as the side from which light is emitted.” Dkt.
No. 54-1 at 4–5.
8
  The Court presents its understanding of Plaintiffs’ proposed construction listed in the P.R. 4-5(d)
chart: “semiconductor light elements mounted on” + ordinary meaning for “the front surface” +
“frame”; “the front surface” should be defined as “having more than one side and that one of these
sides, the front, can be distinguished as the side from which light is emitted.” Dkt. No. 54-1 at 5.
                                                   12
Case 2:20-cv-00344-JRG Document 57 Filed 07/21/21 Page 13 of 16 PageID #: 1915




    The Parties’ Positions

    Plaintiffs submit: As apparent from the various described embodiments, the front of the frame

is the “side facing to the subject of illumination.” As described, lights are mounted at various points

on the front of a frame and are not necessarily on the surface that is nearest the subject of the

illumination. Dkt. No. 49 at 9–10; Dkt. No. 53 at 3–7.

    In addition to the claims themselves, Plaintiffs cite the following intrinsic and extrinsic

evidence to support their position: Intrinsic evidence: ’022 Patent col.37 l.64 – col.38 l.3.

Extrinsic evidence: Wood Decl. ¶¶ 36, 41 (Plaintiffs’ Ex. B, Dkt. No. 43-2).

    Defendant submits: As consistently described in the ’022 Patent, the lighting elements are

mounted on the frame surface that is nearest the subject being illuminated. Thus, the “front” of the

frame recited in the claims is the surface of the frame that is nearest the subject being illuminated.

Dkt. No. 42 at 27–30; Dkt. No. 52 at 4–6.

    In addition to the claims themselves, Defendant cites the following intrinsic evidence to

support its position: ’022 Patent figs.5, 47A, 47B, 50A, col.10 ll.28–34.

    Analysis

    The issues in dispute distill to whether the “front” of the frame is necessarily the surface that

it nearest the subject of the illumination. It is not. At the hearing, the parties agreed to the Court’s

construction below.

    The front of the frame is the side of the frame from which the light is emitted (to illuminate),

but it is not necessarily limited to the surface that is nearest the subject of illumination. For

instance, the ’022 Patent describes that the portion of the frame on which the light elements are

mounted may have multiple levels:

       Certain embodiments have been described with respect to the placement of lamp
       elements (e.g., LEDs) on a “mounting surface” or similar surface or area. It will be

                                                  13
Case 2:20-cv-00344-JRG Document 57 Filed 07/21/21 Page 14 of 16 PageID #: 1916




       appreciated that the term “mounting surface” and other such terms encompass not
       only flat surfaces but also contoured, tiered, or multi-level surfaces. Further, the
       term covers surfaces which allow the lamp elements to project light at different
       angles.

’022 Patent col.37 l.64 – col.38 l.3. This indicates that the frame portion on which the light

elements are mounted may, when the light is directed at a subject, have some sections that are

closer to the subject than others. Defendant’s proposed construction would improperly limit the

mounting surface to only a portion of the surface on which the light elements are mounted.

    Further, with reference to Figures 32 and 47A–47B (reproduced and annotated below), the

patent describes an embodiment in which the light elements are mounted on a recessed portion of

the front side of the frame. Figures 47A and 47B are front and side views, respectively, of an

exemplary lighting apparatus. Light elements 4705 are mounted on one side of the frame 4702 and

heat dissipating fins 4712 are mounted on the other side. The fins 4712 may be “integrated on the

back side of the panel 4702.” As shown in Figure 47B, the light elements 4705 do not protrude

from the frontmost surface of the frame. ’022 Patent col.31 l.33 – col.32 l.28. One would expect



                        Fig. 47A                                         Fig. 47B




                                                             front
                                                                                          back




                            Fig. 32




                                               14
Case 2:20-cv-00344-JRG Document 57 Filed 07/21/21 Page 15 of 16 PageID #: 1917




such a protrusion if the light elements were in fact mounted on the frontmost surface given that

the patent describes the mounting may be “in accordance with the principles described previously

with respect to FIG. 32” and Figure 32 depicts light elements 3202 that protrude from a mounting

surface 3204. Id. at col.26 ll.57–61, col.31 ll.43–46.

    Figure 48A (reproduced and annotated below) is a perspective view depicting a battery unit

4830 attached to the back side of a lighting apparatus 4802 “such as illustrated in FIGS. 47A–B.”

Id. at col.32 ll.29–37. “[T]he front side of the battery unit 4830 and backside of the panel 4802

may be provided with a mating male/female electrical plug and socket.” Id. at col.32 ll.58–62. The

profile of the light elements 4705 (mounted to surface 4804, which corresponds to surface 4704 in

Figure 47A) can be seen in this view and the figure again suggests that the light elements would

protrude from the frame if mounted on the frontmost surface of the frame. On balance, these

embodiments indicate that the light elements are mounted on a recessed portion of the front side

of the frame. These embodiments would improperly be excluded from the scope of the claims

under Defendant’s proposed construction of “front.”




                          Fig. 48A


                                     back



                                                              front




                                                 15
    Case 2:20-cv-00344-JRG Document 57 Filed 07/21/21 Page 16 of 16 PageID #: 1918




         Accordingly, the Court resolves the disputes over these terms by construing “front” as follows:

               •   “front” means “side from which light is emitted.”
.
    V.      CONCLUSION

         The Court adopts the constructions above for the disputed and agreed terms of the ’022 Patent.

    Furthermore, the parties should ensure that all testimony that relates to the terms addressed in this

    Order is constrained by the Court’s reasoning. However, in the presence of the jury the parties

    should not expressly or implicitly refer to each other’s claim construction positions and should not

    expressly refer to any portion of this Order that is not an actual construction adopted by the Court.

    The references to the claim construction process should be limited to informing the jury of the

    constructions adopted by the Court.
          SIGNED this 3rd day of January, 2012.
          SIGNED this 21st day of July, 2021.




                                                          ____________________________________
                                                          ROY S. PAYNE
                                                          UNITED STATES MAGISTRATE JUDGE




                                                     16
